           Case 2:19-cr-00202-WB Document 19 Filed 09/16/19 Page 1 of 8



                        IN THE UNITED STATES DISTRICT COURT

                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                           :

                v.                                 :    CRIMINAL NO. 19-202

DOMENICK BRACCIA                                   :


               GOVERNMENT’S MOTION FOR ORDER OF FORFEITURE

                The United States of America, by and through its attorneys, William M.

McSwain, United States Attorney for the Eastern District of Pennsylvania, and Sarah L. Grieb

and Nancy B. Winter, Assistant United States Attorneys, respectfully requests entry of an order

of forfeiture. In support of this motion, the United States represents as follows:

                1.      On April 8, 2019, the United States Attorney for this district charged the

defendant, Domenick Braccia, in an Information with one count of conspiracy to commit health

care fraud, in violation of 18 U.S.C. § 371. The Information also contained a Notice of

Forfeiture which alleged that the defendant’s interest in certain property was forfeitable pursuant

to 18 U.S.C. § 982(a)(7) as a result of his violation of 18 U.S.C. § 371. The Notice of Forfeiture

also provided that, in the event such property cannot be located, the government would seek to

recover substitute assets pursuant to 21 U.S.C. § 853(p).

                2.      On May 9, 2019, the defendant pled guilty to the Information.

                3.      As a result his guilty plea, the defendant is required, pursuant to 18 U.S.C.

§ 982(a)(7), to criminally forfeit his interest in any property, real or personal, that constitutes or

is derived, directly or indirectly, from gross proceeds traceable to the commission of the offense,

as a result of his violation of 18 U.S.C. § 371, as charged in the Information.


                                                 -1-
          Case 2:19-cr-00202-WB Document 19 Filed 09/16/19 Page 2 of 8



               4.      Pursuant to the terms of the plea agreement, the defendant has agreed to

the entry of a forfeiture money judgment in the amount of $135,000 which represents the

proceeds that the defendant obtained as a result of his violation of 18 U.S.C. § 371 as charged in

the Information. Based upon the defendant’s plea agreement, the facts set forth at the plea

hearing and those set forth in the record as a whole, the government avers that the sum of

$135,000 is subject to forfeiture as a result of the defendant’s guilty plea as to the Information,

and that the government has established the requisite nexus between such property and the

offense. This amount represents the value of proceeds that he obtained as a result of his

commission of a violation of 18 U.S.C. § 371, as charged in the Information. See Honeycutt v.

United States, 137 S. Ct. 1626 (2017) (a defendant must forfeit the property that he himself

acquired from the offense giving rise to the forfeiture); United States v. Gjeli, 867 F.3d 418, 426-

27 (3d Cir. 2017) (applying Honeycutt to forfeitures of proceeds under 18 U.S.C. § 1963 and 18

U.S.C. § 981(a)(1)(C)); United States v. Brown, 694 Fed. App’x 57, 2017 WL 3404979 (3d Cir.

Aug. 9, 2017) (applying Honeycutt to forfeitures of proceeds under 18 U.S.C. § 982(a)(2));

United States v. Vampire Nation, 451 F.3d 189, 202 (3d Cir. 2006) (an in personam forfeiture

money judgment may be entered against the defendant for the full amount of the criminal

proceeds); Fed. R. Crim. P. 32.2(b)(1) (where the government seeks an order of forfeiture for

criminal proceeds, the court must determine the amount of money that the defendant will be

ordered to pay).

               5.      The government, therefore, seeks an order of forfeiture of the $135,000 in

proceeds that the defendant obtained as a result of his commission of a violation of 18 U.S.C.

§ 371 and the entry of a money judgement in this amount.




                                                -2-
           Case 2:19-cr-00202-WB Document 19 Filed 09/16/19 Page 3 of 8



               6.        The defendant admits, pursuant to his plea agreement, that, due to his acts

or omissions, the $135,000 in proceeds are not currently available to the government for

forfeiture, and that the government is entitled to the forfeiture of substitute assets because one or

more of the conditions in 21 U.S.C. § 853(p) have been met. Based upon the defendant’s plea

agreement, the facts set forth at the plea hearing, and those set forth in the record as a whole, the

defendant has dissipated or otherwise spent the proceeds that he obtained and the government

cannot locate the proceeds upon the exercise of due diligence, and one or more of the conditions

in 21 U.S.C. § 853(p) have been met. Accordingly, pursuant to 21 U.S.C. 853(p) and Federal

Rule of Criminal Procedure 32.2(e)(1)(B), the government is authorized to seek forfeiture of

substitute assets of the defendant up to the amount of $135,000. 21 U.S.C. § 853(p); Fed. R.

Crim. P. 32.2(b)(2). 1

               7.        The government requests authority to conduct discovery, in accordance

with Federal Rule of Criminal Procedure 32.2(b)(3) and 21 U.S.C. § 853(m), to identify, locate,

and dispose of property subject to forfeiture and to address any third-party claims.




       1
          Title 21 U.S.C. § 853(p) provides that the government is entitled to the forfeiture of
substitute property if, as a result of any act of the defendant, forfeitable property cannot be found
upon the exercise of due diligence or has been transferred or deposited with a third party. Fed.
R. Crim. P. 32.2(e)(1)(B) provides that the court may, at any time, amend an existing order of
forfeiture to include substitute property. The government may forfeit substitute assets to satisfy
a forfeiture money judgment. See, e.g., United States v. Hall, 434 F.3d 42, 58 n.7 (1st Cir. 2006)
(substitute assets may be forfeited to satisfy a forfeiture order for a sum of money that the
defendant, by his act or omission, has prevented the government from tracing); United States v.
Moses, No. 1:05-CR-133, 2010 WL 3521725, at *9 (D. Vt. Sept. 7, 2010) (any property not
forfeited as proceeds or facilitating property may be forfeited as substitute assets to satisfy the
money judgment); United States v. George, No. 1:09cr431, 2010 WL 1740814, at *3 (E.D. Va.
Apr. 26, 2010) (defendant ordered to forfeit annuity payments she was entitled to receive for the
next ten years as substitute asset in partial satisfaction of money judgment); United States v.
Carroll, 346 F.3d 744, 749 (7th Cir. 2003) (defendant may be ordered to forfeit “every last
penny” he owns as substitute assets to satisfy money judgment).
                                                   -3-
          Case 2:19-cr-00202-WB Document 19 Filed 09/16/19 Page 4 of 8



               8.      Because the government seeks only a forfeiture order in the amount of

proceeds that the defendant obtained and does not seek the forfeiture of any specific asset at this

time, advertisement of the order and third-party proceedings are not required. Fed. R. Crim. P.

32.2(c)(1) (no ancillary proceedings to address third party claims required where forfeiture does

not include specific property).

               For the reasons stated above, the government requests that this Court enter the

attached Order.

                                                      Respectfully submitted,

                                                      WILLIAM M. McSWAIN
                                                      United States Attorney


                                                      /s/ Sarah L. Grieb
                                                      SARAH L. GRIEB
                                                      Assistant United States Attorney
                                                      Chief, Asset Recovery and
                                                      Financial Litigation Section


                                                      /s/ Nancy B. Winter
                                                      NANCY B. WINTER
                                                      Assistant United States Attorney

Date: September 13, 2019.




                                               -4-
          Case 2:19-cr-00202-WB Document 19 Filed 09/16/19 Page 5 of 8



                        IN THE UNITED STATES DISTRICT COURT

                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                          :

               v.                                 :    CRIMINAL NO. 19-202

DOMENICK BRACCIA                                  :


                                   ORDER OF FORFEITURE

               IT IS HEREBY ORDERED THAT:

               1.      As a result of the defendant’s guilty plea as to Count One of the

Information charging him with conspiracy to commit health care fraud, in violation of 18 U.S.C.

§ 371, the defendant is required to criminally forfeit his interest in any property, real or personal,

that constitutes or is derived, directly or indirectly, from gross proceeds traceable to the

commission of the offense, pursuant to 18 U.S.C. § 982(a)(7).

               2.      All property that constitutes or is derived from proceeds traceable to the

commission of such offense is forfeited to the United States.

               3.      The sum of $135,000 represents the value of property that constitutes and

is derived from proceeds that the defendant directly or indirectly obtained, which are traceable to

the commission of the offense charged in the Information.

               4.      The defendant shall forfeit to the United States the $135,000 in proceeds

that he obtained as a result of his commission of the offense charged in the Information, pursuant

to 18 U.S.C. § 982(a)(7), and Federal Rule of Criminal Procedure 32.2(b)(2). A money

judgment in the amount of $135,000 is hereby entered against the defendant.

               5.      Pursuant to 21 U.S.C. § 853(p), due to the defendant’s acts or omissions,

these proceeds are not currently available because the defendant has dissipated or otherwise
          Case 2:19-cr-00202-WB Document 19 Filed 09/16/19 Page 6 of 8



spent the proceeds that he obtained, the United States is authorized to seek forfeiture of substitute

assets of the defendant up to the amount of the uncollected money judgment. The government

may move at any time, pursuant to Federal Rule of Criminal Procedure 32.2(e)(1)(B), to amend

this Order to forfeit specific property belonging to the defendant having a value up to the amount

of the uncollected money judgment, as substitute assets.

               6.      Upon entry of this Order, the Attorney General or a designee, pursuant to

Federal Rules of Criminal Procedure 32.2(b)(3) and 21 U.S.C. § 853(m), is authorized to conduct

any discovery to identify, locate, and dispose of property subject to this Order and to address any

third-party claims, including depositions, interrogatories, requests for production of documents,

and subpoenas pursuant to Federal Rule of Civil Procedure 45.

               7.      Because the government does not seek forfeiture of any specific asset at

this time, advertisement of the judgment and third-party proceedings are not required.

Fed. R. Crim. P. 32.2(c)(1) (no ancillary proceedings to address third-party claims required

where specific property is not being forfeited).

               8.      Pursuant to Federal Rule of Criminal Procedure 32.2(b)(4), this forfeiture

Order shall become final as to the defendant prior to sentencing and shall be made part of the

defendant’s sentence and included in the judgment and commitment order.

               9.      The Court shall retain jurisdiction to enforce this forfeiture Order, and to

amend it as necessary, pursuant to Federal Rule of Criminal Procedure 32.2(e).




                                                   -2-
          Case 2:19-cr-00202-WB Document 19 Filed 09/16/19 Page 7 of 8




               10.    The Clerk of Court shall deliver a copy of this forfeiture Order to the

Federal Bureau of Investigation (“FBI”) and to counsel for the parties.



               ORDERED this ___ day of _____________________, 2019.



                                      ____________________________________________
                                      HONORABLE WENDY BEETLESTONE
                                      United States District Judge




                                               -3-
          Case 2:19-cr-00202-WB Document 19 Filed 09/16/19 Page 8 of 8



                                 CERTIFICATE OF SERVICE

               I certify that a copy of the Government’s Motion for Order of Forfeiture and

proposed Forfeiture Order have been filed electronically in the Clerk’s Office Electronic Case

Filing (ECF) system and are available for viewing and downloading from the ECF system, and

that a true and correct copy of the motion and proposed order were served upon counsel for the

defendant by electronic filing, as follows:



                                  Michael A. Schwartz, Esquire



                                                    /s/ Nancy B. Winter
                                                    NANCY B. WINTER
                                                    Assistant United States Attorney

Date: September 13, 2019.
